DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Amendment
Applicants argue that the prior art cited fails to teach the claims in combination with the amendments.  In particular, Applicants argue that Wang does not teach an association between a specific application executed on the device and a speech start keyword are registered in the device by the user, and that the device determines that the user's speech is the user registered speech start keyword when the application associated with the keyword is that the device registers a user registration speech start keyword by a user, and registers, by the user, a registration condition that is a specific application that is being executed in the information.  16Application No. 16/975,717Reply to Advisory Action dated March 23, 2022 and the Office Action of January 26, 2022It is noted that Wang discloses user registering keywords/customizing the keyword (p. 0013, 0023, 0028).  However, the remaining limitations are rejected under new grounds of rejection.
The claims remain rejected for under 101 for reasons as set forth in the Office Action dated 3/10/2022. Furthermore, Applicants argue that the claims meet the requirement under 35 U.S.C. 101, as interpreted by the courts. In particular, Applicants point out Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2351 (2014) (“Alice"), Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1353 (Fed , Cir, 2016) and Amdocs, just to list a few, and explain that the claims are directed to patentable subject matter. However, according to the claims they recite extra solution activity and are not significantly more. The claims are not beyond what’s routine and conventional and utilizes general purpose computers. It is noted that processing information can be done by a human. Whenever a claimed invention improves the technology, the application should be drafted to highlight that fact, because "that's a very concrete, easy route to patent-eligibility.” Arguing with what the abstract idea is can be useful, but being able to show that there is specific claim language beyond the abstract idea and why it's relevant to the invention is needed.
Regarding Bascom “The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account. ’606 patent at 4:35-38 (“FIG. 3 shows the ISP server 100 process for accepting a log-in request 200, the ISP server 100 first verifies 201 whether the user is a registered subscriber.”); id. at 5:60-62 (“In the TCP/IP protocol, each Internet access request or ‘packet’ includes the [website] from which content is requested.”); Oral Argument, 17:30- 17:50 (counsel for BASCOM agreeing that the ISP server is able to associate individual accounts with website requests because, “due to the TCP/IP protocol, the server is able to recognize the address of the particular user”). According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server. See Research Corp. Techs, v. Microsoft Corp., 627 F.3d 859, 869 (Fed. Cir. 2010) (“[inventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act.”). On this limited record, this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.” As noted above, in Bascom the inventive concept as asserted was properly incorporated into the claim language. The current claims make no mention of the Applicants assertions other than a generic processor that operate in a conventional fashion, which is evident on a routine basis. AMDOCS deals with parts of a system designed to solve an accounting and billing problem faced by network service providers, specifically the massive record flows and requirement for huge databases in large networks. AMDOCS’ patented system’s components are arrayed in a distributed architecture, which enable load distribution and reduce congestion in network bottlenecks while still allowing data to be accessible from a central location. The present invention does not solve a technological problem or does not improve the performance of the system itself and is not narrowly drawn to preempt any and all generic enhancement of data and merely combines components in a generic manner.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of detecting start keywords, as explained in detail below. 
The limitation of registering, in a memory, a user registration speech start keyword by a user, and register, by the user, a registration condition that is a specific application that is being executed in the information processing device, wherein the specific application is associated with the user registration speech start keyword (can be done by a user jotting down specific information), assessing whether or not a user's speech is a speech start keyword (can be done by a user analyzing the data and making a determination), assessing whether or not the user's speech is the user registration speech start keyword that is registered in advance by the user (can be done by analyzing the data and making a determination), and assessing that the user's speech is the user registration speech start keyword, in a case where the application associated with the registered user registration speech start keyword is being executed (can be done by the user comparing and analyzing the data).  
As drafted, the above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various elements nothing in the claim element precludes the steps from practically being performed by mental processing. The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language regarding the conditions, time, duration and semantics analysis, which is also non-statutory.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PGPUB 2019/0027138), hereinafter referenced as Wang in view of Gella et al. (USPN 10,089,983), hereinafter referenced as Gella

Regarding claims 1, 10 and 12, Wang discloses an information processing device, method and program, hereinafter referenced as a device comprising:
 	register, in a memory, a user registration speech start keyword by a user (user customize wake-up utterance), and register, by the user, a registration condition that is a specific application that is being executed in the information processing device (microwave), wherein the specific application is associated with the user registration speech start keyword (Gort; p. 0013, 0023, 0028),  
assess whether or not a user's speech is a speech start keyword (Gort; p. 0013, 0023, 0028), 
assess whether or not the user's speech is the user registration speech start keyword that is registered in advance by the user (store commands for future; p. 0013, 0023, 0028), and 
assess that the user's speech is the user registration speech start keyword, in a case where the application associated with the registered user registration speech start keyword is being executed (TV, refrigerator, etc.; p. 0022-0023).  It is noted that Wang discloses user registering keywords/customizing the keyword (p. 0013, 0023, 0028),  but does not specifically teach an association between a specific application executed on the device and a speech start keyword are registered in the device by the user, and that the device determines that the user's speech is the user registered speech start keyword when the application associated with the keyword is that the device registers a user registration speech start keyword by a user, and registers, by the user, a registration condition that is a specific application that is being executed in the information, wherein, when assessing that the user's speech is the user registration speech start keyword, the circuitry outputs execution content information indicating an execution content registered in association with the user registration speech start keyword to a semantic analyzer in order to cause the information processing device to execute a process corresponding to the execution content.
Gella discloses a device comprising:
an association between a specific application executed (pizza delivery service application) on the device and a speech start keyword are registered in the device by the user (natural language input by user to access application), and that the device determines that the user's speech is the user registered speech start keyword when the application associated with the keyword is that the device registers a user registration speech start keyword by a user (order pizza), and registers, by the user, a registration condition that is a specific application that is being executed in the information, wherein, when assessing that the user's speech is the user registration speech start keyword, the circuitry outputs execution content information indicating an execution content registered in association with the user registration speech start keyword to a semantic analyzer (semantic data) in order to cause the information processing device to execute a process corresponding to the execution content (column 9, line 46 – column 10, line 2 with column 26, line 57 – column 29, lines 10-16), to facilitate an action associated with the request
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to enable functionality for specific accounts.
Regarding claim 3, Wang discloses a device wherein the registration condition is an input time of the user's speech, and the circuitry assesses that the user's speech is the user registration speech start keyword, in a case where an input time of the user's speech falls within a target period registered in association with the pre-registered keyword (predetermined time period; p. 0023, 0047). 
Regarding claim 4, Wang discloses a device wherein the registration condition is an input timing of the user's speech, and the circuitry assesses that the user's speech is the user registration speech start keyword, in a case where an input timing of the user's speech falls within a duration registered in association with the pre-registered keyword (customization; abstract with p. 0023, 0028-0029, 0032, 0039, 0045). 
Regarding claim 5, Wang discloses a device wherein the duration is an elapsed time after one process by the application that is being executed in the information processing device ends (p. 0023, 0028-0029, 0032, 0039, 0045). 
Regarding claim 7, Wang discloses a device wherein the semantic analyzer outputs an operation command for causing the information processing device to execute a process according to the user's speech to an operation command issuing unit on a basis of the execution content information input from the circuitry (command; p. 0013-0015, 0023 and 0028). 
Regarding claim 8, Wang discloses a device wherein the circuitry assesses whether or not the user's speech is a default speech start keyword other than the user registration speech start keyword (default; p. 0028). 
Regarding claims 9 and 11, it is interpreted and rejected for similar reasons as set forth above.  In addition, Wang discloses an information processing system and method, hereinafter referenced as a system comprising:
 a user terminal (hub; p. 0027); and 
a data processing server (server; p. 0027), 
wherein the user terminal is configured to receive a user's speech (speech; p. 0027-0028), 
the data processing server includes circuitry configured to
assess whether or not the user's speech received from the user terminal is the user registration speech start keyword that is registered in advance by the user (commands to be used in the future; p. 0013, 0023, 0028) and 
asses that the user's speech is the user registration speech start keyword, in a case where the application associated with the registered speech start keyword is being executed (p. 0013, 0023, 0028). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657